Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered May 7, 1998, convicting defendant, after a jury trial, of murder in the second degree and robbery in the first degree, and sentencing him to concurrent terms of 25 years to life and SVs to 25 years, respectively, unanimously affirmed.
The court’s reasonable doubt charge did not impose an affirmative obligation on the part of jurors to state their reasons for such doubts during deliberations (see, People v Antommarchi, 80 NY2d 247, 251-252). Defendant’s remaining challenges to the court’s charge are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Williams, J. P., Tom, Mazzarelli, Rubin and Friedman, JJ.